DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed April 5, 2022 wherein claims 1, 2, 5 and 6 were amended and new claim 17 was added.  Claims 15 and 16 have been withdrawn pursuant to a restriction requirement.  Claims 1-17 are pending and claims 1-14 and 17 have been examined.
In view of the claim amendments, the previous Section 112 rejections to claims 1, 2, 5 and 6 are withdrawn as moot.   Further regarding claim 6, since Applicant did not revise the claim 6 dependency or change reference to the recited fifth and sixth L-shaped preforms, as set forth in the previous office action, these recitations are understood to be arbitrarily identified as “fifth” and “sixth” and thus understood as being the same as if identified as “first” and “second” or any other distinguishing identification.  
Regarding the Section 102 and 103 rejections, Applicant’s amendment to claim 1 fails to overcome the prior art of record.  Please see the rejection below and the response to Applicant’s Remarks at the end of this action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Valembois, US 2013/0287479 (hereafter Valembois).

	Regarding claim 1, Valembois discloses a method for manufacturing a multi-branch fitting 4 (i.e., connecting member) useful in the field of aeronautics, for example, to connect two or more parts (Fig. 2; Abstract and paras [0005]-[0007]; method of manufacturing the fitting also at claims 5 and 8).  
The claim preamble language that the connecting member is “configured to contribute to the connection between a center wing box of an aircraft and a wing of the aircraft”  recites a purpose or intended use of the member prepared according to the method of claim 1 rather than any distinct definition of any limitation recited in the claim.   Therefore this preamble language is not considered a claim limitation.  MPEP 2111.02(II).
The method of Valembois includes: 
manufacturing at least two preforms (Fig. 3 illustrates three preforms - L-shaped parts 5 and 6 and flat part 7) made of composite material (para [0017] discloses a fiber-reinforced thermoplastic or thermosetting matrix) forming the fitting 4 (i.e., connecting member) (paras [0021]-[0027] and [0060]-[0067] disclosing a T-shaped profile that includes the flat part 7 and L-shaped parts 5 and 6, the L-shaped parts being shaped into an L before assembly (e.g., preforms) that are assembled using heat treatment (paras [0009], [0017] and para [0024] disclosing the T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment) so as to carry out polymerization of the composite material that may be a fiber-reinforced thermoplastic or thermosetting matrix);
wherein the manufacturing step comprise: 
a first manufacturing substep to manufacture a main preform in the form of a strip having a first longitudinal axis and having a first surface opposite to a second surface (flat part 7 illustrated in Fig. 3 formed as described in paras [0066]-[0071] and illustrated having a first surface facing the parts 5 and 6 and an opposite second surface and a first longitudinal axis may be understood as an axis perpendicular to the axis R of Fig. 3); and 
a second manufacturing substep to manufacture an L-shaped preform, the L-shaped preform corresponding to a profile section having a second longitudinal axis, the transverse cross section of which is L-shaped comprising a first web perpendicular to a second web (see discussion above: Fig. 3 illustrating two L-shaped preforms 5 and 6, each formed of a layer of composite material in which fibers are embedded and then folded as illustrated in Fig. 3 (i.e., perpendicular first and second webs) (para [0063] and each of the parts 5 and 6 illustrated as extending along a second axis that is parallel to the first axis of the part 7).
Regarding the new claim recitation of assembling the at least two preforms by joining together a planar portion of the main preform and a portion of the L-shaped preform comprising an intersection between the first web and the second web by heat treatment in order to form the connecting member, the main preform 7 is described as being a “globally flat part” with a domed area 70 at paras [0061]-[0066], the phrase “globally flat” understood to mean the part 7 is mostly planar, or at the very least includes planar portions.  Claim 1 recites “joining together” of a planar portion and the L-shaped preform, the phrase broadly understood as meaning to connect or bring together.  Given its broadest reasonable interpretation, both planar and domed portions of the part 7 are joined to the L-shaped parts 5 and 6 by heat treatment (paras [0009], [0017] and para [0024] disclosing a T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment) so as to carry out polymerization of the composite material of the parts 7, 5 and 6).  Furthermore, the joining of the parts 5 and 6 to the part 7 “comprises,” i.e., includes a location or area of intersection between the generally perpendicular oriented webs that form each part 5 and 6 (see Fig. 4).    

Regarding claim 2, Valembois discloses: 
the first manufacturing substep comprises the manufacture of at least one main preform (flat form 7, see discussion at the rejection of claim 1 above); 
the second manufacturing substep comprises the manufacture of at least two L-shaped preforms (5 and 6) which are intended to be adjacent to one another (see Fig. 3 illustrating L-shaped preforms 5 and 6 being adjacent to one another and discussion at the rejection of claim 1 above); and 
the assembling step comprises at least the assembly by heat treatment (para [0024] and claim 5 disclosing the T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment)) of the second web of the at least two L-shaped preforms to the first surface of the main preform and  of the first web of one of the two L-shaped preforms to the first web of the other of the two L-shaped preforms (Fig. 3 illustrating webs of L-shaped preforms 5 and 6 contacting the flat form 7 and contacting each other).

Regarding claim 3, see Fig. 3 illustrating the flush configuration of the main preform 7 and two L-shaped preforms 5 and 6.  

Regarding claim 4, please see discussion at the rejection of claim 1 above that each of parts 5, 6 and 7 are preferably fiber-reinforced parts and the para [0063] disclosure that both L-shaped parts 5 and 6 have the fibers arranged one-directionally (i.e., continuous) in the direction perpendicular to the line of folding, thus, when connected to the part 7, the fibers of parts 5 and 6 run along the second longitudinal axis and parallel to the fibers of part 7 that run along the first longitudinal axis  (para [0066]). 

	Regarding claim 5, Valembois discloses obtaining an X-shaped multi-branch fitting (i.e., form with a cruciform transverse cross section) using first, second, third and fourth L-shaped preforms and one main flat preform (i.e., two L-shaped parts 5 and 6 back-to-back (T-shape) on either side of the flat part 7) at paras [0006] and [0051].   

Regarding claim 6, Valembois discloses 
the first manufacturing substep to manufacture the main preform (flat form 7, see discussion at the rejection of claim 1 above); and 
two second manufacturing substeps to manufacture respectively a fifth L-shaped preform and a sixth L-shaped preform (see Fig. 3 illustrating L-shaped preforms 5 (fifth) and 6 (sixth) being adjacent to one another and discussion at the rejection of claim 1 above);  
With reference to Fig. 3 and paras [0061]-[0068], the assembling step of Valembois further including: 
a preforms-assembly substep to assemble the preforms manufactured in the first manufacturing substep (the preform 7 discussed above) and the second manufacturing substeps (the preforms 5 and 6 discussed above), the preforms being assembled so that the connecting member formed by the preforms has a T-shaped transverse cross section (see Fig. 3 T-shaped fitting made from preforms 7, 5 and 6) in which: 
the first web of the fifth L-shaped preform is butted against the first web of the sixth L-shaped preform (Fig. 3 illustrating flange 51 (i.e., web) of preform 5 is butted against flange 61 (i.e., web) of preform 6); 
the second web of the fifth L-shaped preform and the second web of the sixth L-shaped preform are butted against the first surface of the main preform (Fig. 3 illustrating flange 50 (i.e., web) of part 5 and flange 60 (i.e., web) of part 6 butted against the top surface of part 7); and 
the first longitudinal axis of the main preform is parallel to the second longitudinal axes of the L-shaped preforms (see discussion at the rejection of claim 1 of the direction of the first longitudinal axis of part 7 and also the second longitudinal directions of parts 5 and 6, such being illustrated as parallel in Fig. 3); and 
a heat treatment substep to heat treat the preforms assembled in the assembly substep (para [0024] and claim 5 disclosing the T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment)).

	Regarding claim 14, para [0024] of Valembois discloses assembly in a mold described as polymerization understood as including copolymerization.  Because the process described in para [0024] includes the application of pressure and includes more than one preform (the parts 5, 6 and 7), it is also understood as a co-consolidation (see para [0037]).

	Regarding new claim 17, each of the L-shaped parts 5 and 6 include fibers (i.e., reinforcers), that are embedded and arranged one-directionally perpendicular to the line of folding (para [0063]), thus providing continuity from the first web to the second web of each of the parts 5 and 6.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Valembois as applied to claim 1 and further in view of Bayerische Motoren Werke AG, DE 102004055592 (hereafter Bayerische), discussed with reference to the attached machine translation thereof.
	Valembois is silent as to a stitching substep that includes adding reinforcing fibers by stitching in order to attach the preforms to one another.
Bayerische teaches a method of connecting two or more components made from a thermoplastic fiber composite material by sewing (i.e., stitching) the components together (paras [0004]-[0005]).  Components according to Bayerische include both semi-finished products and finished products (para [0019]) and may further be used on parts which have been previously glued or welded (i.e., heat treatment)(para [0006]).  Bayerische teaches its method achieves a high level of strength at the connection point (para [0004]) that is significantly higher than gluing or welding (heat treatment) alone (para [0005]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois, directed to the connection of fiber reinforced layers to make a fitting for use in an aircraft, to further include a step of adding more fiber reinforcement by stitching, as taught by Bayerische, for the advantage taught in Bayerische of the achievement of a high level of strength at the connection.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Valembois as applied to claim 1 and further in view of Bechtold, US 2011/0049750 (hereafter Bechtold).

Regarding claims 8 and 9, Valembois is silent regarding manufacturing its preforms by continuous forming (claim 8) such as by pultrusion (claim 9).
Bechtold teaches a continuous method of manufacturing a prepreg strip made from fiber-reinforced plastic material that includes a first shaping of the profile that takes place in a preform device (Abstract).  With reference to Fig. 3, a continuous method of Bechtold teaches making angled profile preforms from flat preforms by a process that begins with folding or edge-angling a flat strip in a continuous preform device to give a profile which Bechtold identifies as a U-shape (para [0033]), that is ultimately made into an H-shaped cross-sectional geometry from which Bechtold cuts two T-shaped profiles (paras [0033]-[0034]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois to incorporate pultrusion techniques as taught by Bechtold so as to predictably, adequately continuously make the L-shaped profile parts of Valembois from flat strips in view of the H-shaped embodiments prepared by the method of Bechtold and also in view of the known advantages of using continuous processing generally, including increased speed of making parts and consistent quality.     

	Regarding claim 11, Valembois teaches a perpendicular (i.e., non-zero) angle at para [0063].  

	Regarding claim 12, the method of Valembois teaches using a core 23 that may be made of a fusable material (para [0070] during a molding operation, i.e., after folding) (para [0069]) in a region between parts 5, 6 and 7 (i.e., corresponding to the first web after the folding step).  Bechtold also teaches adding such a core, identified as a gusset 28 located between folded plies 8 and 9 in a radius region of the profile (Abstract and Figs. 4 and 5).  The gusset is made from fibers and preferably braided and thus made from “additional fiber plies” and continuously inserted between the folded strips (paras [0042]-[0047]), Bechtold teaching the geometric design of the gusset ensures ideal filling between the parts (para [0046]), resulting, for example, in a desired ninety degree angle between bonded parts, addressing the problem discussed in Bechtold of pultrusion processes forming undefined cavities between parts that can result in deviations of the actual geometry of the profiles from their intended geometry (paras [0008]-[0009]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to further modify the method of Valembois/Bechtold to use a fiber reinforced core or gusset between the folded parts as taught by Bechtold, for the advantage taught in Bechtold of ideal filling between the parts and thus resulting in parts where the actual geometry does not deviate from an intended geometry. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Valembois in view of Bechtold as applied to claim 9 and further in view of Fisher, JR. et al., US 2016/0101543 (hereafter Fisher).	
Valembois/Bechtold is silent as to the step of bending to form an L-shape to include curving the L-shaped profile section in the direction of the second longitudinal axis so that the second web becomes curved and the first web remains planar.
	Fisher teaches methods of making fiber reinforced thermoplastic composite components that are then co-welded together (Abstract).  Such processes may be continuous and performed in a continuous compression molding machine wherein stacks of plies are pre-formed by bending (paras [0038]-[0039]) and then further bonded with other parts in a consolidation zone (paras [0040]-[0042]).  Additionally the consolidated parts may be further processed during the continuous process of Fisher, to include one or more curves or contours along their length, while maintaining a T-shaped cross-section (paras [0043]-[0045] and Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois/Bechtold  to include the making of curved surfaces during the pultrusion process as taught by Fisher for the advantage of a resulting fitting with a curved surface useful in applications where the fitting is used to connect a curved portion of one part with a flat surface of another part.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Valembois as applied to claim 1 and further in view of Honorato Ruiz, US 2013/0020440 (hereafter Honorato Ruiz), made of record by Applicant.
Valembois teaches fixing holes 33 and 43 configured to fix the fitting to parts being connected by the fitting, specifically to permit passing through of screws or rivets (para [0053]).  Valembois is silent as to forming slots in addition to fixing holes.  
Honorato Ruiz teaches method of making composite fittings for joining torsion boxes of an aircraft that include slots 8 for receiving the run-out of webs of internal stringers that form part of the torsion boxes (Abstract and Fig. 4).  Also the fitting 1 is joined to a center rib 17 of the aircraft by rivets 12, thus also teaching holes in locations where rivets are used as fasteners.  Honorato Ruiz teaches its slots advantageously provide for correct positioning of the fitting (para [0015]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois, to include slots in addition to holes in the fitting of Valembois for the advantage of the fitting being able to receive elongate aircraft parts, such as stringers or ribs in order to provide alignment between the fitting and the parts being connected by the fitting as taught by Honorato Ruiz, whether the parts being connected are torsion boxes, center boxes or wings.  

Response to Arguments
Applicant's arguments in the Remarks of April 5, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are not commensurate with the amendment to claim 1 that broadly recites “joining” a planar portion of the main preform and a portion of the L-shaped preform.  As set forth above, Valembois teaches a preform that is globally flat (i.e., planar) and the phrase “joining together” broadly means to connect or couple or bring together.  Thus, claim 1 only requires a planar portion of the main preform to be connected to the L-shaped preform, which is disclosed in Valembois.   Furthermore, claim 1 has been amended to recite “a portion of the L-shaped preform comprising an intersection between the first web and the second web (emphasis added).”  This language is understood to mean that even a portion of the L-shaped preform located away from a point or area of web intersection is covered by the claim as such is also a portion of the L-shaped preform that comprises the point or area of intersection.  Furthermore, the term “intersection” is understood as any point, place or area where two or more things intersect.  Therefore, the L-shaped preform of Valembois  is understood as being first and second webs in folded relationship, the fold being an area of intersection.
Applicant’s “teaching away” argument is also unpersuasive as it is not commensurate with the claim 1  “comprising” language that does not exclude a step of placing a component (e.g., a core, adhesive layer, stitching) on or between parts 5, 6 and 7.  The recitation of “joining together” does not exclude the use of another component to provide or facilitate joining of the main and L-shaped preforms.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Toi et al., US 2002/0081415 (see Fig. 6 and para [0033] teaching L-shaped prepreg 8 joined to planar skin portion 2 using a heat treatment).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746